 1

 2

 3

 4

 5

 6

 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11
      VIRGINIA ALVAREZ GUTIERREZ,                       Case No. 1:18-cv-01279-EPG
12
                          Plaintiff,                    ORDER GRANTING DEFENDANT
13                                                      EXTENSION OF TIME TO FILE
              v.                                        RESPONSIVE BRIEF
14
      NANCY A. BERRYHILL, Acting                        (ECF NO. 10)
15    Commissioner of Social Security

16                        Defendant.

17

18

19           On May 31, 2019, Plaintiff Virgnina Alvarez Gutierrez and defendant Nancy A. Berryhill, the

20   Acting Commissioner of Social Security, filed a joint stipulation that Defendant would have an

21   extension of 30 days to file a responsive brief in this matter. Finding good cause for the extension, IT

22   IS ORDERED that Defendant shall have a 30 day extension of time in which to file a responsive

23   brief. The new date for Defendant’s responsive brief is July 1, 2019.
     IT IS SO ORDERED.
24

25       Dated:     May 31, 2019                                  /s/
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                          1
